DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat Pub# 2018/0366592) in view of Wu et al. (US Pat# 9,065,163).
Regarding claim 1, Lu teaches a package substrate (Section 0006, substrate supporting the die); a diplexer/combiner block 108/200 (Fig. 1) on the package substrate; a transceiver 120 (Fig. 1) communicatively coupled to the diplexer/combiner block 108/200 (Fig. 1).  Lu fails to teach a first mm-wave launcher.
	Wu teaches a first mm-wave launcher coupled to the combiner block (Col. 4 lines 30-60, mm-wave launcher coupled to a combiner).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first mm-wave launcher as taught by Wu into Lu’s package in order to improve communication.
Regarding claim 5, Lu teaches a filter 104 (Fig. 1) communicatively coupled to the diplexer/combiner block 108/200 (Fig. 1); and the transceiver 120 (Fig. 1) communicatively coupled to the filter 104 (Fig. 1).
Regarding claim 13, the combination including Wu teaches wherein the filter and/or the diplexer/combiner block are formed with passive components such as transmission lines in a hairpin pattern, a zig-zag pattern, coupled u-strip lines, and/or open loop resonators (Fig. 5, combiner block formed in a zig zag pattern etc.).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat Pub# 2018/0366592) in view of Wu et al. (US Pat# 9,065,163) and further in view of Dudley et al. (US Pat Pub#2019/0106318).
Regarding claim 2, Lu in view of Wu teach the limitations in claim 1.  Lu and Wu fail to teach a sensor.
Dudley teaches a sensor 106/108/122/112/210 (Fig. 3) communicatively coupled to the transceiver 136 (Fig. 3 and Section 0086).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor as taught by Dudley into a first mm-wave launcher as taught by Wu into Lu’s package in order to communicate sensed data better.
Regarding claim 3, Dudley teaches wherein the sensor 106/108/122/112/210 (Fig. 3) is communicatively coupled to the transceiver by an electrical cable 104/149 (Fig. 3).
Regarding claim 4, Dudley wherein the sensor 106/108/122/112/210 (Fig. 3) is located on the package 100 (Fig. 3).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat Pub# 2018/0366592) in view of Wu et al. (US Pat# 9,065,163) and further in view of Dudley et al. (US Pat Pub#2019/0106318) and further in view of Okada et al. (US Pat Pub# 2016/0003173).
Regarding claim 6, Lu in view of Wu and further in view of Dudley teach the limitations in claims 1-2.  Lu, Dudley, and Wu fail to teach a frequency band.
Okada wherein the sensor operates at a frequency band for communicating with an electronic control unit communicatively coupled to the sensor node (Section 0059, knock sensor communicating with the ECU through a frequency band).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a frequency band as taught by Okada into a sensor as taught by Dudley into a first mm-wave launcher as taught by Wu into Lu’s package in order to improve communication.
Regarding claim 7, Okada further teaches wherein the filter substantially removes frequencies from RF signals other than the frequency band of the sensor (Section 0059, filter to remove certain frequency).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat Pub# 2018/0366592) in view of Wu et al. (US Pat# 9,065,163) and further in view of Paolella et al. (US Pat#5,942,944).
Regarding claim 9, Lu in view of Wu teach the limitations in claim 1.  Lu and Wu fail to teach a first dielectric waveguide.
Paolella teaches wherein the diplexer/combiner block is coupled to a first dielectric waveguide (Abstract, dielectric waveguide coupled to a combiner).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first dielectric waveguide as taught by Paolella into a first mm-wave launcher as taught by Wu into Lu’s package in order to improve communication.
Allowable Subject Matter
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 14, Lu teaches a package substrate (Section 0006, substrate supporting the die); a diplexer/combiner block 108/200 (Fig. 1) on the package substrate; a transceiver 120 (Fig. 1) communicatively coupled to the diplexer/combiner block 108/200 (Fig. 1).  
	Wu teaches a first mm-wave launcher coupled to the combiner block (Col. 4 lines 30-60, mm-wave launcher coupled to a combiner).
The prior art of record fails to teach an active sensor node, comprising a package substrate; a diplexer/combiner block on the package substrate; a transceiver communicatively coupled to the diplexer/combiner block; a sensor communicatively coupled to the transceiver; a first mm-wave launcher coupled to the diplexer/combiner block; a first dielectric waveguide coupled to the first mm-wave launcher; a second mm-wave launcher coupled to the diplexer/combiner; and an amplifier.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 14-21.
Regarding claim 22, Lu teaches a package substrate (Section 0006, substrate supporting the die); a diplexer/combiner block 108/200 (Fig. 1) on the package substrate; a transceiver 120 (Fig. 1) communicatively coupled to the diplexer/combiner block 108/200 (Fig. 1).  
	Wu teaches a first mm-wave launcher coupled to the combiner block (Col. 4 lines 30-60, mm-wave launcher coupled to a combiner).
Dudley teaches a sensor 106/108/122/112/210 (Fig. 3) communicatively coupled to the transceiver 136 (Fig. 3 and Section 0086); an electronic control unit; a plurality of sensor nodes, wherein a first sensor node is communicatively coupled to the ECU (Fig. 3); and a plurality of sensors, wherein each sensor is communicatively coupled to different ones of the transceivers, and wherein each sensor communicates with the ECU over a different frequency band (Fig. 3).
Keser (US 2017/0331159) teaches coupled to the ECU by the first dielectric waveguide (Section 0016).
The prior art of record fails to teach a vehicle including a communication system, comprising an electronic control unit; a plurality of dielectric waveguides, wherein a first dielectric waveguide is communicatively coupled to the ECU; a plurality of sensor nodes, wherein a first sensor node is communicatively coupled to the ECU by the first dielectric waveguide, and wherein each of the subsequent sensor nodes are coupled to each other in a ring architecture by additional dielectric waveguides, wherein each sensor node comprises a package substrate; a diplexer/combiner block on the package substrate; a first mm-wave launcher coupled to the diplexer/combiner block, wherein the first mm-wave launcher is also communicatively coupled to one of the plurality of dielectric waveguides; a transceiver communicatively coupled to the diplexer/combiner block; and a second mm-wave launcher coupled to the diplexer/combiner block, wherein the second mm-wave launcher is communicatively coupled to one of the plurality of dielectric waveguides; and a plurality of sensors, wherein each sensor is communicatively coupled to different ones of the transceivers, and wherein each sensor communicates with the ECU over a different frequency band.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 22-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/4/2022